[Cite as State. Lehmkuhle, 2019-Ohio-1044.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              VAN WERT COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                               CASE NO. 15-18-10

       v.

ERIK R. LEHMKUHLE,                                       OPINION

       DEFENDANT-APPELLANT.




               Appeal from Van Wert County Common Pleas Court
                         Trial Court No. CR-11-11-146

                                     Judgment Affirmed

                           Date of Decision: March 25, 2019




APPEARANCES:

        Reed D. Searcy for Appellant

        Peter R. Seibel for Appellee
Case No. 15-18-10


SHAW, J.

         {¶1} Defendant-Appellant, Erik R. Lehmkuhle (“Lehmkuhle”), appeals the

August 16, 2018 judgment of the Van Wert County Court of Common Pleas

overruling his post-sentence motion to withdraw his guilty plea.

                                          Procedural History

         {¶2} On November 4, 2011, the Van Wert County Grand Jury returned a

thirteen-count indictment against Lehmkuhle alleging seven counts of first degree

felony Rape, one count of second degree felony Attempted Rape, and five counts of

third degree felony Gross Sexual Imposition.                          The charges stemmed from

allegations that Lehmkuhle sexually abused his then twelve-year-old daughter, S.Z.

Lehmkuhle faced multiple terms of life imprisonment, among other sanctions.

         {¶3} On July 6, 2012, at the State’s request, a nolle prosequi was entered as

to seven of the counts, which included three counts of Rape and four counts of Gross

Sexual Imposition.

         {¶4} On October 31, 2012, Lehmkuhle entered an Alford plea to one count

of third degree felony Gross Sexual Imposition.1 The five remaining counts, which

included charges of Rape and Attempted Rape, were dismissed.




1
  An “Alford plea” is a specialized type of guilty plea when the defendant, although pleading guilty, continues
to deny his or her guilt but enters the guilty plea because the defendant believes that the offered sentence is
better than what the outcome of a trial is likely to be. State v. Carey, 3d Dist. Union No. 14-10-25, 2011-
Ohio-1998, ¶ 6, citing State v. Piacella, 27 Ohio St. 2d 92 (1971). Although an Alford plea allows a defendant
to maintain his factual innocence, the plea has the same legal effect as a guilty plea. State v. Vogelsong, 3d
Dist. Hancock No. 5-06-60, 2007-Ohio-4935, ¶ 15.

                                                     -2-
Case No. 15-18-10


       {¶5} On December 12, 2012, the trial court held a sentencing hearing and

imposed a prison term of forty-eight months upon Lehmkuhle, a mandatory period

of five years of post-release control, and registration as a Tier II sex offender.

Lehmkuhle was also given 458 days of jail time credit.

       {¶6} The record indicates that Lehmkuhle was released from prison in

September of 2015, after serving his prison term, and was placed on post-release

control.

       {¶7} On February 15, 2018, Lehmkuhle filed a post-sentence motion to

withdraw his guilty plea. In this motion, Lehmkuhle argued that his trial counsel

“misadvised” him of the potential effects of his Alford plea and guaranteed him that

he would get community control if he entered the plea. Lehmkuhle also argued that

the victim of the case, his now adult daughter, had recently come forward and

admitted that she fabricated the accusations of sexual abuse, which formed the

factual basis for his conviction for Gross Sexual Imposition. Lehmkuhle attached

his own affidavit and affidavits from his father and the victim to his motion to

withdraw his guilty plea. In her affidavit, the victim, S.Z., claimed that she not only

fabricated the allegations of sexual abuse, but that when she attempted to change

her story during the pre-trial proceedings the investigating detective informed her

that she “would be in even more trouble than [Lehmkuhle].” (Doc. No. 171, Ex.

D). S.Z. averred that “[a]s a result I kept the fact that I lied about this whole thing

to myself.” (Id.).

                                         -3-
Case No. 15-18-10


       {¶8} On April 9, 2018 and June 19, 2018, the trial court conducted hearings

on Lehmkuhle’s motion to withdraw his guilty plea. Lehmkuhle testified on his

own behalf and presented testimony from his father and S.Z. The State presented

the testimony of the prosecuting attorney who handled Lehmkuhle’s plea and the

detective who investigated the case in 2011 and 2012.

       {¶9} On August 16, 2018, the trial court issued a judgment entry overruling

Lehmkuhle’s motion.      Specifically, the trial court stated the following in its

judgment entry:

       [T]he Court has considered all the of the evidence and testimony
       of the defendant, his father and his daughter and likewise has
       considered the evidence and testimony * * * submitted by the
       State of Ohio and has weighed the credibility of the witnesses and
       finds that the Defendant has failed to sustain the burden of
       establishing ‘manifest injustice’ as set forth in criminal rule 32.1
       of the Ohio Rules of Criminal Procedure for inadequate
       assistance of counsel or for recanting of complainant’s testimony.

(Doc. No. 203 at 7).

       {¶10} Lehmkuhle filed this appeal from the August 16, 2018 Judgment

Entry, asserting the following assignments of error.

                       ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED AND DENIED DEFENDANT
       HIS DUE PROCESS RIGHTS UNDER THE CONSTITUTIONS
       OF THE UNITED STATES AND THE STATE OF OHIO
       WHEN IT FAILED TO INCLUDE WRITTEN FINDINGS OF
       FACT AND CONCLUSIONS OF LAW IN ITS DECISION
       DENYING DEFENDANT’S MOTION TO WITHDRAW.



                                        -4-
Case No. 15-18-10


                        ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED AND ABUSED ITS
       DISCRETION IN DENYING DEFENDANT’S MOTION TO
       WITHDRAW.

       {¶11} For ease of discussion, we elect to address the assignments of error out

of order.

                             Second Assignment of Error

       {¶12} On appeal, Lehmkuhle argues that the trial court abused its discretion

when it overruled his motion to withdraw his guilty plea. Specifically, Lehmkuhle

maintains that he presented sufficient evidence at the hearing on the motion to

demonstrate that he received ineffective assistance of counsel prior to entering the

plea and that the allegations of sexual abuse against him were fabricated.

                                 Standard of Review

       {¶13} Under Crim.R. 32.1, “[a] motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest

injustice the court after sentence may set aside the judgment of conviction and

permit the defendant to withdraw his or her plea.” This rule establishes a fairly

stringent standard for deciding a post-sentence motion to withdraw a guilty plea.

State v. Xie, 62 Ohio St. 3d 521, 526 (1992). The burden of establishing the existence

of “manifest injustice” is on the individual seeking to vacate the plea. State v. Smith,

49 Ohio St. 2d 261 (1977), paragraph one of the syllabus. Under the manifest

injustice standard, a post-sentence motion to withdraw a plea is allowed only in

                                          -5-
Case No. 15-18-10


“extraordinary cases” and has been defined by the Supreme Court of Ohio as a “clear

or openly unjust act.” Id. at 264; State ex rel. Schneider v. Kreiner, 83 Ohio St. 3d
203, 208 (1998). ‘A “manifest injustice” comprehends a fundamental flaw in the

path of justice so extraordinary that the defendant could not have sought redress

from the resulting prejudice through another form of application reasonably

available to him or her.’ ” State v. Brooks, 2d Dist. Montgomery No. 23385, 2010-

Ohio-1682, ¶ 8., quoting State v. Hartzell, 2d Dist. Montgomery No. 17499 *2 (Aug.

20, 1999). The purpose of the manifest injustice requirement is to avoid the

possibility of a defendant pleading guilty to test the weight of potential punishment.

Smith, supra, 49 Ohio St.2d at 264.

       {¶14} The decision whether to grant or deny a defendant’s motion to

withdraw a guilty plea is within the trial court’s discretion. State v. Brown, 10th

Dist. Franklin No. 18AP-112, 2018-Ohio-4984, ¶ 6, citing State v. Xie, 62 Ohio

St.3d 521, 527 (1992). Abuse of discretion implies that the trial court’s attitude is

unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio St. 2d 151, 157

(1980).

                     Evidence Presented at the 2018 Hearing

1. Ineffective Assistance of Counsel

       {¶15} Lehmkuhle presented his own testimony and that of his father, Charles

Lehmkuhle, in support of his claim that he should be allowed to withdraw his plea

on the basis that his trial counsel provided him with ineffective assistance during

                                         -6-
Case No. 15-18-10


the plea proceedings. Lehmkuhle claimed that his trial counsel was ineffective

because he convinced Lehmkuhle to enter a plea by telling Lehmkuhle that he would

be placed on community control and that he could easily reopen the case and

withdraw his plea if new information came to light. Thus, Lehmkuhle alleges that

his trial counsel never adequately explained the likelihood of him being sent to

prison and the level of difficulty for reopening his case once he entered his guilty

plea. Lehmkuhle also expressed displeasure with his trial counsel’s case strategy,

which was reiterated by his father, who testified that trial counsel did not contact

him regarding Lehmkuhle’s whereabouts on certain dates.

       {¶16} However, at the hearing on his motion, Lehmkuhle did not call his

former trial counsel to testify. Nor has Lehmkuhle made any allegation that the

Crim.R. 11(C) plea proceedings conducted by the trial court explaining his rights

and ascertaining whether he entered his plea knowingly, voluntarily, and

intelligently were deficient or otherwise inadequate.

2. The Victim’s Recantation

       {¶17} The record indicates that the evidence supporting the charges listed in

the indictment consisted, in large part, of statements made by then twelve-year-old

S.Z. to numerous people regarding allegations of sexual abuse by Lehmkuhle.

Specifically, S.Z. initially disclosed the allegations of sexual abuse by her father to

school officials and claimed that she was afraid to return home to live with him.

The case was referred to Van Wert County Children Services and S.Z. was

                                         -7-
Case No. 15-18-10


temporarily placed in foster care. S.Z. consistently repeated the allegations against

her father in detail to several people, including her foster mother, the children’s

services case worker, the investigating detective, and the medical examiner. The

record indicates that the allegations made by S.Z. involved digital-vaginal and

penile-vaginal penetration as well as oral sex.

       {¶18} S.Z.’s statements regarding the sexual abuse were further

substantiated by contemporaneous entries in her diary, which were obtained by law

enforcement during its investigation. In addition, the report of the medical examiner

concluded that although the results of the physical exam did “not rule out or confirm

prior sexual abuse, * * a diagnosis of sexual maltreatment is warranted,” based upon

S.Z.’s “reported disclosure.” (Def. Ex. A). Thus, this was the status of the case at

the time Lehmkuhle entered his guilty plea in 2012.

       {¶19} In 2018, S.Z. testified at the hearing on Lehmkuhle’s motion to

withdraw his guilty plea. At the time of the hearing, S.Z. was nineteen years old.

S.Z. stated that she had lied about each and every allegation of sexual abuse that she

had previously made against her father and that she likewise had lied every time she

retold the allegations to another individual. S.Z. explained that at the time she had

made the allegations, Lehmkuhle and her step-mother were going through an

acrimonious divorce. S.Z.’s step-mother had abruptly moved out of the home with

her half-siblings, leaving S.Z. with Lehmkuhle. S.Z. claimed that Lehmkuhle left

her alone at the house for long periods of time while he worked, which resulted in

                                         -8-
Case No. 15-18-10


her feeling extremely lonely and receiving a lack of attention from her father. She

also claimed that Lehmkuhle often brought women home to engage in sexual

conduct with while S.Z. was supposed to be asleep. She also stated that she found

Lehmkuhle’s pornography and nude pictures of Lehmkuhle and other women while

“snooping” through his things.

       {¶20} S.Z. explained that she went to live with a family friend for ten days

in the summer of 2011 and she no longer felt lonely. She claimed that she did not

want to return to living with Lehmkuhle and wanted “to stay with another family

for a little while longer,” so she fabricated the allegations of sexual abuse so that

she could remain out of Lehmkuhle’s home. (Apr. 9, 2018 Hrg. at 77). Shortly

thereafter, S.Z. was placed with a foster family for approximately eight months.

S.Z. claimed that as she heard the hardships of other foster children, she began to

regret the allegations she made about her father. She stated that “I realized that my,

my story was fake and that they have it much worse than I ever did.” (Id. at 80).

S.Z. claimed at that point she “wanted to tell the story differently.” (Id.).

       {¶21} S.Z. alleged that when she attempted to change her story, by saying

the allegations against Lehmkuhle were false and had occurred in a dream, her foster

parents, the prosecuting attorney, and the investigating detective all told her to “be

quiet” and “not to say anything.” (Id. at 81). Specifically, S.Z. alleged that during

an investigative interview, the lead detective told her that she “would possibly go to

jail or face a more heavier sentence than [Lehmkuhle]” if she changed her story.

                                          -9-
Case No. 15-18-10


(June 19, 2018 Hrg. at 6). S.Z. also alleged that the prosecuting attorney visited her

foster home for trial preparation and S.Z. asked her “what if it was a dream, like

what would happen?” S.Z. claimed that the prosecuting attorney responded by

telling her that “if I changed my story now that I would be in a lot of trouble because

I would be lying” and “they told me that I’d go to jail.” (Id.).

       {¶22} S.Z. also claimed that she was confused about the nature of sexual

intercourse when confronted on the stand at the 2018 hearing with the journal entries

that she wrote in the summer of 2011, in which she stated that Lehmkuhle “had sex”

with her. Specifically, she stated that she thought having sex was the same as

hugging based upon watching her father’s pornography that she found in the home

and accidentally walking in on her father having sex. S.Z. maintained that based

upon her current understanding of sexual intercourse as an adult, Lehmkuhle never

touched her inappropriately in 2011.

       {¶23} In opposition to Lehmkuhle’s motion, the State presented the

testimony of the lead detective from the Van Wert City Police Department who

handled the case in 2011 and 2012.         The detective recalled that he was the

investigating officer of the sexual abuse allegations against Lehmkuhle by S.Z. after

the case was referred to law enforcement by children services. The detective

interviewed S.Z. and discussed S.Z.’s diary entries with her line by line. He recalled

that S.Z. described the sexual conduct that she engaged in with Lehmkuhle in detail.



                                         -10-
Case No. 15-18-10


       {¶24} The detective also interviewed Lehmkuhle prior to him entering his

plea and recalled that Lehmkuhle challenged S.Z.’s credibility with respect to her

allegations, specifically that “[Lehmkuhle] painted [S.Z.] as having a lot of

problems, past problems, past sexual abuse, you know, he caught her doing a lot of

things that were inappropriate for a child of that age.” (June 19, 2018 Hrg. at 56).

The detective further elaborated that based on Lehmkuhle’s statements he believed

that S.Z. was fully aware of the nature of sexual intercourse from her father’s

description of her behavior. The detective explained that Lehmkuhle’s statements

about S.Z. prompted him to “fully vet [S.Z.]’s statement with a polygraph.” (Id. at

58).   He testified that S.Z. passed the polygraph and the results of the test

“enhanced” her credibility. (Id. at 59). The detective also stated that in addition to

S.Z.’s statements and her polygraph results, there was also a medical examination

of S.Z. completed indicating that S.Z had been sexually abused.

       {¶25} The detective stated that S.Z. never suggested to him that the sexual

conduct with Lehmkuhle happened in a “dream” or otherwise indicated that she

wanted to recant the allegations against Lehmkuhle. To the contrary, the detective

recalled S.Z. “felt that [Lehmkuhle] should go to jail for twenty-three (23) years and

that she wished to protect her [younger] sister Brielle from this happening to her.”

(June 19, 2018 Hrg. at 63). He also explained that if S.Z. would have indicated to

him that she wanted to recant or change her statement he would have documented

that in his report and notified the prosecuting attorney. However, no such notation

                                        -11-
Case No. 15-18-10


was made in his investigative report. Thus, he denied S.Z.’s allegations that he

persuaded her not to change her story during his interviews with her.

       {¶26} The prosecuting attorney, who handled the pre-trial proceedings and

Lehmkuhle’s plea in 2012, also testified for the State. The prosecuting attorney

categorically denied S.Z.’s allegations that she had threatened S.Z. not to change

her story by telling her that she would be subject to a punishment harsher than

Lehmkuhle if she recanted the allegations against him. The prosecuting attorney

testified that she never met with nor did she have “access to” S.Z. for trial

preparation before trial. (June 19, 2018 Hrg. at 75). Notably, the prosecuting

attorney’s testimony in this regard contradicts S.Z.’s testimony at the 2018 motion

hearing that she met with the prosecuting attorney at least three times for trial

preparation before the resolution of the case. The prosecuting attorney explained

that she was not the initial prosecutor assigned to the case. She was later brought in

when a conflict arose. At that time, S.Z. had already moved to Alabama to live with

relatives. The prosecuting attorney recalled that she at one point spoke with S.Z.’s

relatives to arrange for S.Z. to travel to Ohio for trial, however that did not occur

since the case was resolved by Lehmkuhle entering a plea.

       {¶27} The prosecuting attorney further explained that she typically does not

meet with a child victim in a sexual assault case until she knows the case is going

to trial and, in those circumstances, she would ordinarily wait until close to the trial

to meet in order to avoid putting the victim through unnecessary trauma. She further

                                         -12-
Case No. 15-18-10


stated that she would have taken notes if she had interviewed S.Z. and found nothing

in her case file to indicate that such a meeting took place.

                                      Discussion

       {¶28} In its judgment entry overruling his post-sentence motion to withdraw

his plea, the trial court addressed each of the two grounds alleged by Lehmkuhle

that a “manifest injustice” had occurred in his case. With respect to his ineffective

assistance of counsel claim, the trial court stated:

       While ineffective assistance of counsel may be a basis for a finding
       of “manifest injustice,” the passage of time, between the
       Defendant’s plea and raising the ineffective assistance of counsel
       claim, coupled with the Defendant having served his sentence and
       the availability of other remedies lessen the strength of the
       inadequate assistance of counsel argument. The Defendant, all
       during this time, had the opportunity of appeal as well as post-
       conviction statues [sic] to raise the ineffective assistance of counsel
       argument. It is noteworthy that neither party saw fit to call [trial
       counsel] as a witness to substantiate the Defendant’s claim or
       explain the circumstances surrounding the Defendant’s plea. The
       Defendant’s Motion to Withdraw his Plea on the ground of
       ineffective assistance of counsel is overruled.

(Doc. No. 203 at 5).

       {¶29} As noted by the trial court, manifest injustice to support withdrawal of

a guilty plea can take the form of ineffective assistance of counsel. State v. Kocak,

7th Dist. Mahoning No. 16 MA 0020, 2016-Ohio-8483, ¶ 40, citing State v. Dalton,

153 Ohio App. 3d 286, 2003-Ohio-3813, ¶ 18 (10th Dist.). But, see, State v. Joyner,

4th Dist. Pickaway No. 17CA5, 2017-Ohio-8652, ¶ 12. (“Claims of ineffective

assistance of counsel surrounding a plea should generally be raised in a petition for

                                         -13-
Case No. 15-18-10


post-conviction relief.”) When an alleged error underlying a motion to withdraw a

guilty plea is the ineffective assistance of counsel, the defendant must show (1) that

his counsel’s performance was deficient and (2) that there is a reasonable probability

that, but for counsel’s errors, he would not have pled guilty. State v. Tapia-Cortes,

10th Dist. Franklin No. CA2016-02-031, 2016-Ohio-8101, ¶ 13, citing Strickland v.

Washington, 466 U.S. 668, 687-688 (1984).

       {¶30} We agree with the trial court that Lehmkuhle failed to substantiate his

ineffective assistance of counsel claim at the hearing on his motion. Lehmkuhle

relies, in part, on conversations that he allegedly had with trial counsel that are

outside the record. For reasons not apparent, Lehmkuhle chose not to call his trial

counsel as a witness at the hearing on his motion to withdraw. Thus, the only

evidence submitted in support of Lehmkuhle’s contention with respect to the advice

given to him by trial counsel regarding the nature of his plea are his own statements

presented through his testimony at the hearing.

       {¶31} However, the State introduced the written, signed plea agreement with

an acknowledgment by Lehmkuhle that “no officer of this Court or any attorney has

promised or suggested that I will receive a lighter sentence or community control or

any other form of leniency in exchange for my plea of guilty, and if anyone did

make such a promise he or she had no authority to do that.” (April 9, 2018 Hrg. at

46, State’s Ex. 1 at ¶ 13.) The State also introduced a copy of the transcript from

the change of plea proceedings, which demonstrates that the trial court properly

                                        -14-
Case No. 15-18-10


advised Lehmkuhle of the penalties he faced prior to entering his guilty plea,

including the possibility of a maximum prison term of sixty months. The transcript

also reveals Lehmkuhle stated on the record that he was satisfied with the services

and advice given to him by his former trial counsel. (State Ex. 1 at 38). Where

nothing in the record supports a defendant’s ineffective assistance of counsel claim

other than his own self-serving statements, the record is insufficient to overcome

the presumption that the plea was voluntary and properly entered.         See State v.

Inskeep, 2d Dist. Champaign No. 2016-CA-2, 2016-Ohio-7098, ¶ 37. “In such a

case, a trial court does not err when it overrules a motion to withdraw a plea pursuant

to Crim.R. 32.1.” Id.

       {¶32} Moreover, we also find the trial court did not err in concluding that

Lehmkuhle failed to demonstrate that his counsel was ineffective for not contacting

Lehmkuhle’s father as a potential alibi witness.        To the contrary, the record

establishes that at the time Lehmkuhle entered his plea, the majority of the evidence

supporting the State’s case hinged upon the credibility of S.Z.’s statements to

several individuals regarding the sexual abuse by her father and her journal entries

corroborating her allegations.    There is nothing in the record to suggest that

Lehmkuhle would have changed his decision to enter a plea based upon trial

counsel’s conversation with Lehmkuhle’s father. Moreover, the record indicates

that trial counsel filed a “Notice of Alibi” on July 5, 2012, regarding Lehmkuhle’s



                                         -15-
Case No. 15-18-10


whereabouts on certain dates with respect to three of the counts listed in the

indictment.

       {¶33} Therefore, the record supports the trial court’s determination that

Lehmkuhle did not carry his burden in establishing both the Strickland prongs in

order to substantiate his ineffective assistance of counsel claim. For all these

reasons, we conclude that the trial court did not abuse its discretion in finding that

Lehmkuhle failed to establish a “manifest injustice” on the basis of ineffective

assistance of his trial counsel sufficient to warrant a post-sentence withdraw of his

guilty plea.

       {¶34} Lehmkuhle also asserts S.Z.’s purported recantation as grounds for

establishing that a manifest injustice has occurred in this case. The record reflects

that the trial court devoted two days to the hearing on Lehmkuhle’s motion to

withdraw his plea, the majority of which focused on S.Z.’s recantation. It is

axiomatic that witnesses credibility is an issue that the trier of fact must determine.

See e.g. State v. Frazier, 115 Ohio St. 3d 139, 2007-Ohio-5048, at ¶ 106; State v.

Dye, 82 Ohio St. 3d 323, 329 (1998). The underlying rationale for deferring to the

trier of fact on credibility issues is that the trier of fact is best positioned to view the

witnesses and to observe their demeanor, gestures and voice inflections and to use

those observations to weigh witness credibility. See Myers v. Garson, 66 Ohio St. 3d
610, 615 (1993); Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80 (1984).



                                           -16-
Case No. 15-18-10


       {¶35} Here, the trial court heard extensive testimony from S.Z. regarding her

purported recantation of the allegations of sexual abuse against Lehmkuhle as well

as her claims that she felt coerced by law enforcement and the prosecuting attorney

in 2011 and 2012 to perpetuate the allegations that she now asserts to be false.

However, given the testimony from the lead detective and the prosecuting attorney,

which starkly contradicts S.Z.’s claims of their coercion, and further casts doubt

upon the veracity of her statements at the 2018 hearing, and S.Z.’s own admission

on the stand to being a “liar,” we cannot conclude that the trial court erred in

determining S.Z. was not credible with respect to her recantations of the allegations

at the 2018 motion hearing. (June 19, 2018 Hrg. at 22). Therefore, we do not find

that the trial court abused its discretion in concluding that S.Z.’s testimony at the

motion hearing failed to substantiate that a “manifest injustice” has occurred in this

case. Accordingly, the second assignment of error is overruled.

                             First Assignment of Error

       {¶36} In his first assignment of error, Lehmkuhle claims that he was denied

due process of law because the trial court did not set forth specific findings of fact

and conclusions of law in its judgment entry overruling his motion to withdraw his

plea. However, Crim.R. 32.1, which governs the withdrawal of guilty pleas, does

not require the trial court to make findings of fact and conclusions of law. See e.g.,

State v. Parker, 8th Dist. Cuyahoga No. 106062, 2018-Ohio-1847, ¶ 15; State v.

Galdamez, 10th Dist. No. 14AP-527, 2015-Ohio-3681, ¶ 46; State v. McFarland,

                                        -17-
Case No. 15-18-10


7th Dist. No. 08 JE 25, 2009-Ohio-4391, ¶ 29; State v. Desellams, 11th Dist. Lake

No. 98-L-053, *12 (Feb.12, 1999). See, also, State v. Linder, 8th Dist. Cuyahoga

No. 99350, 2013-Ohio-5018, ¶ 9 (stating “[s]uch findings and conclusions assist an

appellate court in reviewing the exercise of discretion, but are not required when

ruling on a motion to withdraw a guilty plea. * * * Therefore, the fact that the trial

court did not make findings of fact and conclusions of law is not grounds for

reversal”) Linder, supra, citing State ex rel. Chavis v. Griffin, 91 Ohio St. 3d 50, 51

(2001).

       {¶37} Notwithstanding the numerous appellate districts, noted above, which

have held that a trial court has no obligation to state findings of fact and conclusions

of law as part of its judgment denying a motion to withdraw a plea, sufficient

findings of fact and conclusions of law are those that are comprehensive and

pertinent to the issues presented, demonstrate the basis for the decision by the trial

court, and are supported by the evidence. State v. Calhoun, 86 Ohio St. 3d 279

(1999), paragraph three of the syllabus. Here, the trial court issued a seven-page

judgment entry detailing the evidence presented at the hearing and setting forth its

reasons for overruling Lehmkuhle’s motion. Accordingly, we find the trial court’s

entry provided sufficient notice to Lehmkuhle of its grounds for denying his motion

to withdraw his plea, and we further conclude Lehmkuhle’s argument that he was

denied due process of law is without merit.         The first assignment of error is

overruled.

                                         -18-
Case No. 15-18-10


       {¶38} Based on the foregoing, the assignments of error are overruled and the

judgment of the trial court is affirmed.

                                                              Judgment Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr




                                           -19-